Citation Nr: 1140813	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-39 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial rating greater than 30 percent for chronic cervical spine strain.

4.  Entitlement to an initial rating greater than 10 percent for chronic thoracic spine strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1990 to May 1993, and thereafter served in the Army National Guard from May 1993 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran had a hearing before the Board in August 2011 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran claims various disorders as a result of her overseas service in Germany while on active duty.  The Veteran indicates she was in a serious motor vehicle accident (MVA) in Germany, causing multiple muscle and joint injuries.  She further claims in service she was the victim of on-going sexual harassment, verbal abuse and physical assault within her own unit, to include her own roommate.  She claims she frequently requested transfers, but these requests were denied.  She reportedly suffered with poor performance assessments and reprimands until she was able to leave active duty and enter the National Guard instead.

The Veteran believes her symptoms of fibromyalgia and psychiatric problems began in the military due to the stress of the circumstances of her service in Germany and were further exacerbated by the MVA.  She believes her service-connected neck and upper back symptoms are worse than currently rated.

With regard to the claims of service connection for a psychiatric disorder and fibromyalgia, the Veteran's service treatment records confirm she was in a serious MVA in March 1993 while on active duty in Germany.  The service treatment records also confirm various in-service complaints of muscle and joint pain to the bilateral legs, bilateral knees, left wrist, shoulders, neck and back.  At times, these complaints were assessed as "stress reaction" and at other times, simply no abnormality was found.  Fibromyalgia was not diagnosed while the Veteran was on active duty in the Army.

The Veteran claims she sought treatment at the VAMC in Portland and may have been diagnosed for at least her fibromyalgia as early as 1996.  The claims folder does not currently have VA outpatient treatment records prior to 2008 (with the exception of a sole treatment record dated February 2004).  It is also not clear if the record contains all available treatment and personnel records for the period of the Veteran's service in the National Guard from May 1993 to June 1998.  

VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO should take additional steps to obtain these identified records and ensure the file is complete.  

The RO should make efforts to obtain identified VA outpatient treatment records from 1994 to 2008 as well as any missing service records from the Army National Guard for her period of service from May 1993 to June 1998.

With regard to her psychiatric claim, the available service treatment records are silent as to any complaints, treatment or diagnoses related to a psychiatric disorder or psychiatric symptoms.  The Veteran testified about the circumstances of her service in Germany and claimed she frequently requested transfers and was given poor performance assessments and reprimands.  She and her representative noted that the personnel records do not include any documentation of the personnel actions.  The Board notes, however, that the record does not include any personnel records during the time period the Veteran was in Germany.  On remand, the RO should attempt to obtain any personnel records from that period of time or confirm that such records are unavailable.  

The Veteran was diagnosed by a private physician with PTSD in December 2007 where depression and panic disorder were also provisionally diagnosed.  The private examiner at that time associated the Veteran's PTSD with her claimed in-service sexual harassment.  It is unclear what records were available to the examiner for review in rendering the opinion.

In an April 2008 VA examination, the examiner found the Veteran did not meet the criteria of PTSD, but rather diagnosed her with Major Depressive Disorder (MDD) finding it likely the symptoms began in service in light of her reported history of harassment and a stressful working environment during service.  

In August 2010, a VA psychiatrist diagnosed the Veteran with a provisional diagnosis of PTSD pending "VBA review of military history."  The notation of "VBA review" by the examiner raises the question of whether the examiner was making an actual diagnosis or leaving the diagnosis up to adjudicators (VBA).  The diagnosis is a medical question not within the purview of adjudicators.  

While there is seemingly positive evidence for the Veteran, it is entirely unclear what current psychiatric diagnosis the Veteran has; the diagnosis and specific nexus to service has been inconsistent.  A private physician diagnosed PTSD associated with the Veteran's self-reported in-service sexual harassment.   VA examiners have diagnosed the Veteran with MDD indicating her symptoms likely began in the military and most recently a "provisional" diagnosis of PTSD pending "VBA review" of her military records.

In light of the missing VA treatment records, in-service personnel records and the conflicting diagnoses in this case, the Board concludes none of the medical opinions rendered in this case were prepared with a complete, accurate picture of the Veteran's military and medical history and thus are not probative.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  The Board finds a new VA examination is necessary to reconcile the conflicting evidence.  

With regard to the Veteran's fibromyalgia claim, the Veteran was afforded a VA examination in January 2011 where the examiner found it "speculative" to say whether fibromyalgia was related to her in-service complaints or other service-connected disabilities because there is no reasonable or documented rationale for establishing the causal connection.  

The Veteran testified at her hearing that she continuously sought treatment for various muscle and joint pains since service.  As indicated above, these records are currently missing from the claims file.  A February 2004 dermatology VA outpatient treatment records notes in the pertinent medical history section, "fibromyalgia [diagnosed] 8 [years] ago."  It is not clear whether the notation is based on the Veteran's self-reported medical history or if in fact the Veteran was diagnosed by the VAMC with fibromyalgia in 1996.  

In light of the missing medical evidence, the Board similarly finds the January 2011 VA examination may be based on incorrect or incomplete facts.  See, e.g. Reonal, 5 Vet. App. at 460-61.  

In the opinion, the January 2011 examiner further commented however that the Veteran's diagnosed depression was "confounding and worsening" her fibromyalgia.  Thus, the claim of service connection for fibromyalgia is "inextricably intertwined" with the psychiatric claim on appeal here and, therefore, the psychiatric claim must be fully decided prior to adjudication of the Veteran's fibromyalgia claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

With regard to the claims for increased rating, the Veteran testified during her hearing that she feels her neck and upper back symptoms have worsened since she was last examined.  She was afforded VA examinations in November 2006, April 2008 and October 2009.  The Board notes, however, that the October 2009 VA examination does not include any range of motion findings.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

As indicated above, it appears there may also be missing VA outpatient treatment records relevant to these claims on appeal.

In light of the inadequacy of the 2009 VA examination, the missing treatment records and the Veteran's testimony that her conditions have worsened, the Board concludes a new VA examination is warranted to assess the current severity of her disabilities.

On remand, the RO should provide the Veteran and her representative appropriate notice regarding claims for service connection on a secondary basis, to include aggravation.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice regarding pertaining to secondary service connection claims for her claimed fibromyalgia. 

2.  Ask the Veteran to provide release forms for any and all private medical providers that may contain relevant treatment records; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  The RO should also obtain the Veteran's medical records for treatment from the VA Medical Center in Portland, Oregon from 1994 to 2008 and from August 2010 to the present.   All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Obtain Veteran's complete service personnel records for the period from May 1991 to May 1993 when she was in Germany, contacting military authorities and any other appropriate record depositories where such records may be maintained. 

4.  Ensure all service treatment records are in the claims folder, to include the Veteran's service in the Army National Guard.  Specifically, the RO should ask the Army National Guard, NPRC or any other appropriate agency to provide the Veteran's service treatment records and personnel records from May 1993 to June 1998. 

5.  After completion of the paragraphs 1-4, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any acquired psychiatric disorder, to include PTSD.  The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

The Board calls the clinician's attention to the 2007 private psychiatrist's opinion and April 2008 and August 2010 VA opinions.  The examiner must consider the Veteran's lay statements regarding her in-service symptoms.  Regardless of whether factual corroboration of the Veteran's account regarding sexual harassment in Germany has been obtained, the examiner must respond to the inquiry as to whether the Veteran's account, as well as other evidence of record, indicates that she suffered harassment in Germany. 

Based on the examination and review of the record, the examiner must provide a diagnosis for any psychiatric disability found.  For any condition diagnosed, the examiner must specifically opine whether it is at least as likely as not that condition began during service or is related to an incident in service, to include in-service sexual harassment.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  After completion of the paragraphs 1-4, the Veteran should be scheduled for an appropriate VA examination to determine the likely etiology of the Veteran's fibromyalgia.  The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

Based on the examination and review of the record, the examiner should offer an opinion as the following: 

(a)  Is it at least as likely as not that the Veteran's fibromyalgia is directly related to her in-service complaints of various joint and muscle pains, her in-service MVA or any other incident of her military service.  

(b)  If the answer to (a) is no, is it at least as likely as not that the Veteran's fibromyalgia is due to or aggravated by any service connected disability or disabilities, to include her spine disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  After completion of the paragraphs 1-4, schedule the Veteran for an orthopedic and neurologic examination to ascertain the current severity of the Veteran's cervical and thoracic spine disabilities and any neurological manifestations found.  The claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

The examiners should note in the examination report all pertinent pathology associated with the service connected disabilities.  In particular, the examiners should discuss any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine.  

The neurological examiner is also asked to provide an opinion of whether there is objective evidence of neurological impairment, to include radicular and bladder/bowel impairment.  If so, the examiner is asked to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).   

The orthopedic examiner should specifically address whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes (i.e., physician prescribed bed rest) the Veteran has experienced during each 12 month period during the appellate time frame due to her spine disabilities.

In addition, the examiners should discuss whether the Veteran's disabilities exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiners should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses her back repeatedly over a period of time.

8.  After the above is complete, first readjudicate the Veteran's psychiatric claim (because the fibromyalgia claim is "inextricably intertwined" with the psychiatric disorder claim), then readjudicate the Veteran's other issues remaining on appeal.  If these claims remain denied, provide the Veteran and her representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


